El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Esta fue una acusación contra Francisco Cofresí y Ber-nabé Acevedo por conspiración para cometer el delito de destruir bienes -asegurados por medio de incendio. Varias son las cuestiones que han sido promovidas y que no és nece-sario considerar, pues el caso debe ser revocado por el defecto fatal de no probarse la conspiración. Puede presumirse en pro del argumento que -hubo prueba tendente a establecer el hecho de que Francisco Cofresí era culpable por haber pegado fuego a sus mercancíás para cobrar el aseguro lo cual constituye un delito penado por el artículo 478 del Código Penal. Cofresí era el dueño de un establecimiento de comer-cio y Bernabé Acevedo uno de sus empleados. La única prueba en contra de Acevedo era que vivía detrás del esta-*750blecimiento; que en la noche del fuego que tuvo lugar, Co-fresí y Bernabé se quedaron en la tienda después que todas las demás personas se habían retirado; y que al ser reque-ridos los acusados por el Fiscal para que explicaran el motivo de encontrarse allí los materiales de combustión sospechosos, ellos nada dijeron. Esto a lo sumo sería una prueba muy insuficiente, en tal caso, de haber ayudado o asistido Ber-nabé a Cofresí de algún modo vago o indeterminado en los preparativos del fuego. No probaría que Bernabé a sabien-das ayudó a Cofresí a cometer un delito. El pudo hasta haber ejecutado actos bajo las órdenes de Cofresí y a pesar de esto no ser partícipe en el delito (particeps criminis). El depen-diente podría hasta haber tenido sospechas o conocimiento de las intenciones criminales de su principal. De cualquier acto manifiesto, de cualquier acuerdo, expreso o tácito, com-binación o connivencia entre Cofresí y Bernabé, no existe la más leve prueba bien sea directa o circunstancial.
La dificultad con que tropezamos en muchos de nuestros casos en la de que temiendo los Fiscales que los jurados no darán veredictos por incendios o delitos semejantes procu-ran hacer caso omiso del jurado formulando acusaciones por conspiración, delito que frecuentemente es muy difícil pro-bar. Si en cualquier comunidad el jurado no ha de dictar veredicto por un delito de incendio el resultado de esto pronto dejará sentir sus efectos en toda la comunidad. Por distin-tos motivos la propiedad será destruida. Las compañías de aseguro no asegurarán o de otro modo sus tarifas serán tan altas que resultarán prohibitivas. Tiene que ser una comu-nidad rara la que por mucho tiempo' tolere semejantes abu-sos o sea condescendiente con los jurados como ciudadanos que dejen de condenar cuando se haya perpetrado verdade-ramente un incendio. Una vez se creyó que los jurados no emitirían un veredicto en un caso de pena capital, o no con-denarían por perjurio o soborno, pero los hechos han demos-trado lo contrario. Debe revocarse la sentencia y absolverse *751a los acusados sin perjuicio de que pueda formularse otra acusación contra el acusado Cofres!

Revocada la sentencia apelada y absueltos los acusados sin perjuicio de que pueda formu-larse cualquier otra acusación contra. el acu-sado Francisco Cofresí de acuerdo con la ley.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.